Houghtojst, J.:
The plaintiff was in.the employ of the defendant at the .time of the accident; her duties were to bring printed pamphlets to the stitching table and put them in regular piles after they were stitched. ■ . .
The table at which she was at work was a little over two feet high and two* and a half feet wide, and was one of a series of tables upon which were wire stitching machines. A power shaft, by means of which the machines were operated, one inch and three-quarters in diameter, hung about four inches below the under side of the table, and ten or twelve inches back from its outside edge. There was a four-inch board along the upper edge of the table which came down to a point level with the top or the middle of the shaft. There was another board at the bottom of the table, coming up from the floor a sufficient distance to leave the opening between the bottom and top boards between ten and a half and sixteen inches, as variously described by the witnesses.
While the plaintiff was at .work some of the pamphlets which she was counting and piling fell to the floor and under the table. Plaintiff 'got down, as she describes it, upon her hands and knees and crawled through this opening between the boards to pick up tbe pamphlets. In some way her hair came in contact with the revolv*182iñg shaft above, and before the machinery could be stopped a large portion of her scalp was torn off. She was between fourteen and fifteen years of age, and as conceded upon the trial was rightfully employed.by the defendant.
' The theory of the plaintiff is that the defendant was negligent in failing to properly guard the revolving shaft under.the table¿ and also in failing to warn her of the presence of the shaft and the danger of coming in contact with it.
We think the judgment cannot be sustained on either ground.. Section.81 of the Labor Law (Laws of 1897, chap. 415, as amd. by Laws of 1906, chap. 366). provides, amongst other things, that all “shafting” shall-be “properly guarded.” The intent of the law was to provide that those parts of the machinery which were dangerous to those whose duty required them to work in its immediate vicinity -should be properly guarded, hieither by the Labor Law nor any other are masters called upon to guard against every possible danger. They are required only to guard against such dangers as would occur to a reasonably prudent man as liable to happen. (Glens Falls P. C. Co. v. Travelers’ Ins. Co., 162 N. Y. 399, 403.)
There could be no possible danger from the shaft to persons working at the table. It was completely covered by the top of the table and the side piece. The board at the bottom was a further protection to one at work standing or sitting. So far aS the ordinary work of the establishment was concerned, contact with the shafting was completely prevented. It would be impossible to so cover the machinery of a factory that no one 'could crawl into it and be injured.
ISior was the defendant required to warn the plaintiff of the danger of coming in contact with the shaft -if she should crawl under the table. So far as appears, there was no reason why the defendant or any of its servants in charge of its various departments should apprehend that the plaintiff would get under the table for any purpose. There was, therefore, no occasion for warning her against the dangers of doing such an unexpected thing,
. The verdict of the jury, which-necessarily involved the finding either that the defendant had.failed to properly guard the shafting or to warn plaintiff of its dangerous character, is against the evidence and the weight of evidence, and must be set aside.
*183The judgment and order should - be reversed and a new trial granted, with costs to the appellant to abide the event.
Ingraham and McLaughlin, JJ.,. concurred; Patterson, P. J., and Laúghlin, J., dissented.